ORDER OF PUBLIC REPRIMAND
Under Rule 4.4 of the North Dakota Procedural Rules for Lawyer Disability, NDPRLDD, a certified copy of an Order of the Nevada Supreme Court publicly reprimanding Larry Voigt, an attorney, was received by Disciplinary Counsel, Vivian E. Berg.
Mr. Voigt, while not licensed since 1973, was admitted to the practice of law in 1969 in the State of North Dakota and is, therefore, within the jurisdiction of this Court.
On November 4, 1993, the Nevada Supreme Court entered an order of public reprimand for Mr. Voigt’s violation of “SCR 151 (competence)” because “he did not possess the legal knowledge and skill, or utilize the thoroughness and preparation, reasonably necessary to provide competent representation to his client”. After receiving a certified copy of this order, North Dakota Disciplinary Counsel served the order on Mr. Voigt together with a notice that he had 30 days to inform the Disciplinary Board of the Supreme Court of any claim that the imposition of the identical discipline in this state would be unwarranted. Mr. Voigt filed no response.
On July 12, 1994, this Court received the Report of the Disciplinary Board recommending that a public reprimand be issued in accordance with the reciprocal discipline rules.
. After consideration, the Supreme Court approved the imposition of identical discipline, and
ORDERED, that Larry Voigt be publicly reprimanded for his conduct in violation of the Nevada disciplinary rules as specified in Rule 4.4, NDPRLDD.
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE Chief Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE Justice
/s/ Beryl J. Levine BERYL J. LEVINE Justice
/s/ William A. Neumann WILLIAM A. NEUMANN Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM Justice